Jenkins, P. J.
“A bank cannot, without incurring liability to the true owner, knowingly appropriate to the satisfaction of a debt due to it by another trust funds deposited with it by him after the creation of such debt.” American Trust & Banking Co. v. Boone, 102 Ga. 202 (1), 204 (29 S. E. 182, 66 Am. St. R. 167, 40 L. R. A. 250); Munnerlyn v. Augusta Bank, 88 Ga. 333, 337 (4), 338 (15 S. E. 467). There was evidence, although disputed, from which the jury in this case were authorized to find that the defendant bank, at the time the funds in question were deposited with it to his individual account by its debtor, had notice of the ownership or trust of the plaintiff; and, the defendant’s motion for a new trial being based on general grounds only, and the trial judge having, in the proper exercise of his discretion, refused a new trial, this court cannot interfere.

Judgment affirmed.


Stephens and Bell, JJ., concur.